Citation Nr: 1226810	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  11-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1 to August 8, 1988.  

In June 2003, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2001).  

In September 2010, the Veteran requested that VA reopen his claim of entitlement to service connection for hypertension.  In January 2011, the RO reopened the claim but, following a de novo review of the record, confirmed and continued the prior denial.  The Veteran disagreed with that decision, and this appeal ensued.  

In March 2011, the Board agreed that the claim should be reopened.  However, it remanded the case for additional development of the record.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for hypertension.  Thereafter, the case was returned to the Board for further appellate action.

In March 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  A transcript of this hearing has been included in the claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Hypertension was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presume to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2010, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the following relevant evidence:  the Veteran's service treatment records; records reflecting his treatment at Richland Memorial Hospital in April and May 1991; records reflecting his treatment at Largo Medical Center in January 2004, February 2009, and February 2012; a September 2010 prescription for anti-hypertension medication; records reflecting his treatment at Richland Memorial Hospital in April and May 1991; records reflecting his treatment at Clearwater Cardiovascular and Interventional Consultants in November and December 2010; a December 2010 opinion from L. D. C., D.O.; a February 2011 statement from the Veteran's sister; and the transcript of the Veteran's March 2011 hearing.  

In December 2010, January and February 2011, VA examined the Veteran, in part, to determine the nature and etiology of any hypertension found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The report of the Veteran's November 1987 service entrance examination is negative for any complaints or clinical findings of hypertension.  Indeed, his blood pressure was 142/64, and he responded in the negative, when asked if he then had, or had ever had, high or low blood pressure.  In January 1988, his blood pressure was 120/70, and on three different occasions in February 1980, it was 120/60, 120/70, and 110/64.  On the latter occasion, it was noted that he did not have hypertension.  On June 9, 1988, his blood pressure was 112/70.  On June 19, 1988, during treatment for pharyngitis, his blood pressure was 150/92; the health care provider questioned whether the Veteran had hypertension.  During his service separation examination on June 20, 1988, he responded in the affirmative, when asked if he then had, or had ever had, high or low blood pressure.  On examination, his blood pressure was 130/90; and therefore, he underwent a 5 day blood pressure screening.  From June 27 through July 1, 1988, his blood pressure readings were 122/80, 120/80, 130/82, 128/76, and 120/88.  

In April and May 1991, the Veteran was treated at the Richland Memorial Hospital primarily for partially treated meningitis, an asymptomatic carotid bruit, sinusitis, sinusitis vs. viral syndrome, an upper respiratory infection, tension headaches, and allergic rhinitis.  During that time, his blood pressure readings were 145/75, 159/84, 127/58, 146/79, and 150/90.

In January 2004, the Veteran was treated at the Largo Medical Center for nasal and sinus discharge and hypertension.  In February 2009, the Veteran was treated for elevated blood pressure, sinusitis, and influenza.  His blood pressure readings were 189/124 and 212/112.

Evidence dated since February 2009, such as that from Clearwater Cardiovascular and Interventional Consultants in November and December 2010, confirm that the Veteran is being treated for hypertension.  

In December 2010, L. D. C., D.O., the primary private care provider for the Veteran, confirmed the diagnosis of hypertension.  Dr. C. reported that after a review of the Veteran's medical records, he felt with a degree of medical certainty, that there was a medical nexus between the Veteran's active duty service-connected illness of hypertension and his present disability.   

In December 2010, following  a VA eye examination, the examiner found that the Veteran had mild hypertensive retinopathy, bilaterally, which was related to his diagnosis of hypertension.  

In January 2011, the Veteran was examined by VA to determine the nature and etiology of his hypertension.  It was noted that the date of onset was 1996.  On examination, his blood pressure was 160/116, 200/120, and 170/122.  Following the examination, the examiner opined that it was less likely than not that the Veteran's blood pressure had been caused by or was the result of service.  In so opining, he acknowledged the Veteran's elevated blood pressure of 150/92 during his treatment for pharyngitis and fever on June 19, 1988.  However, he noted that the following day, when the fever was gone, the Veteran's blood pressure had returned to 124/88.  The VA examiner also noted the elevated reading of 130/90 on the Veteran's service separation examination but found that the 5 day serial blood pressure readings in June and July 1988 had all been normal.  In addition, the VA examiner stated that there was no diagnosis of or treatment for hypertension in service.  

In rendering his opinion, the examiner noted that for VA disability rating purposes, the term hypertension was based on a diastolic blood pressure predominantly 90 or greater.  The VA examiner further noted that isolated systolic hypertension meant 160 or greater with a diastolic reading of less than 90.  It was reported that for VA purposes, the initial diagnosis of hypertension had to be confirmed by readings taken two or more times on three different days.  However, the VA examiner found that such had not occurred in the Veteran's case.  He found Dr. C.'s opinion to be of no probative value, because it was made without the benefit of the Veteran's service treatment records, claims file, or VA criteria.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations, notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his March 2011 hearing before the undersigned, the Veteran testified that his hypertension had, initially, been manifested in service by multiple elevated blood pressure readings.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that in June 1988, after approximately 6 months of service, the Veteran had elevated blood pressure readings of 150/92 and 130/90.  While a health care provider had questioned the possibility of hypertension, such a diagnosis was not confirmed in service.  As noted by the Veteran, VA regulations require multiple blood pressure readings over a period of at least three days to support a diagnosis of hypertension.  During that time, the diastolic readings must be predominantly 90 or more or the isolated systolic readings must be, predominantly, 160 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  

The initial reading of 150/92 had been made in conjunction with a fever and that when the fever dissipated the next day, the Veteran's blood pressure had reverted to normal limits of 124/88.  Moreover, during a series of blood pressure readings over five days at the end of his service in June and early July 1988, the readings were all within normal limits.  As such, the preponderance of the evidence in service was against a diagnosis of hypertension.  

The presence of hypertension was not reported until 2004, more than 15 years after the Veteran's separation from service.  In 1991, during the interim, there were two elevated blood pressure readings for VA purposes.  However, there were three readings which were within normal limits for VA purposes.  Again, there was no diagnosis of hypertension and no serial readings to support a diagnosis of hypertension.  Although the Veteran's treating physician, Dr. C., subsequently opined that the Veteran's hypertension was related to his period of active duty, the preponderance of the evidence effectively refutes that opinion.  Not only are the service treatment records negative in that regard, the lack of continuing symptomatology after service militate against the claim.  Moreover, the January 2011 VA examiner found it less likely than not that the Veteran's hypertension was related to service.  Unlike Dr. C., the VA examiner's opinion was based on a review of the entire claims file, including the Veteran's service treatment records.  Therefore, the VA examiner's opinion is more full and complete than the opinion of Dr. C and has greater probative value.  

Finally, the Board notes that the Veteran did not file his initial claim for service connection for hypertension until 2003, many years after service.  If he had had hypertension prior to that time, it is reasonable to expect that he would have filed an earlier claim.  After all he had filed a claim of entitlement to service connection for other disorders two months after his separation from service.  That he did not file an earlier claim for service connection for hypertension tends to militate against the claim.  

Inasmuch as the preponderance of the evidence is against a finding of hypertension in service, and inasmuch as the preponderance of the evidence is against a nexus between the Veteran's current diagnosis of hypertension and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for hypertension is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


